 MONTEFIORE HOSPITAL AND MEDICAL CENTERMontefiore Hospital and Medical Center and NewYork State Federation of Physicians and Den-tists, Petitioner. Cases 2-RC-18594 and 2-RC-18629April 30, 1982DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING, JENKINS, ANDZIMMERMANUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Paul Rickard, a hearingofficer of the National Labor Relations Board. Fol-lowing the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, the Regional Director for Region 2issued an order transferring these cases to theBoard for decision. Thereafter, the Employer andthe Petitioner filed briefs in support of their respec-tive positions.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in these cases, the Boardfinds:1. The Employer, Montefiore Hospital and Medi-cal Center (herein referred to as the MedicalCenter or the Employer), is a New York not-for-profit corporation which operates Montefiore Hos-pital, located at 111 East 210th Street, Bronx, NewYork. The Medical Center is engaged in providinghealth care facilities located in and around the cityof New York, most of which also are located inthe Borough of the Bronx, New York. The Medi-cal Center is engaged in providing health care andrelated services to the sick and the infirm. In thecourse and conduct of its operations, the MedicalCenter annually derives gross revenues in excess of$500,000 from the performance of its services andit purchases supplies and materials valued in excessof $50,000 directly from suppliers located outsidethe State of New York. Based on the foregoingstipulated facts, we find that the Medical Center isengaged in commerce within the meaning of theAct and that it will effectuate the purposes of theAct to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the MedicalCenter.3. A question affecting commerce exists concern-ing the representation of certain employees of the261 NLRB No. 82Medical Center within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4. The Medical Center provides its health careservices at several geographic locations. It has twoclinical campuses, referred to as West Campus andEast Campus, on which a number of hospitals arelocated.tIn addition it operates various ambulatorycare centers and a health service for some of NewYork City's correctional institutions.The Petitioner seeks to represent staff physiciansand dentists (herein referred to collectively as doc-tors) employed by the Medical Center. The partiesare in some disagreement as to the scope and com-position of any unit which may be established,' buttheir basic disagreement concerns whether the doc-tors are protected by the Act.It is the Employer's position that the doctors aremanagerial because they participate in the formula-tion and implementation of policies concerning theoperation of the Medical Center, and hence cannotbe included in any certified unit. The Employerrelies on the Supreme Court decisions in Bell3andYeshiva4dealing with the status of managerial em-ployees.In Bell, which involved buyers in the purchasingand procurement department of a researcher anddeveloper in the industrial sector, the Court heldthat managerial employees are not entitled to thebenefits of the Act, and sanctioned a definition ofmanagerial persons as those who "formulate andeffectuate management policies by expressing andmaking operative the decisions of their employer."5In Yeshiva, which involved an academic institution,the Court found that certain faculty members weremanagerial. In this case we are required to applythe principles concerning managerial employees toa health care setting.We note, initially, that the staff doctors of theMedical Center are professional employees as de-fined in Section 2(12) of the Act, and we have rec-ognized that staff doctors may constitute an appro-priate bargaining unit separate from other profes-sional employees6even though in the health care' West Campus consists of Montellore Hospital, North Central BronxHospital, and Montefiore Medical Group. East Campus includes the Hos-pital of the Albert Einstein College of Medicine and Bronx MunicipalHospital Center composed of Jacobi and van Etten hospitals.'I The Employer also contends that the health service it operates forthe correctional institutions is controlled by, and intimately connectedwith, the city of New York, a political subdivision of the State of NewYork, and therefore the petition seeking a unit at this location should bedismissed.'N.L RB. v. Bell Aerospace Ca, 416 U.S. 267 (1974).'N.LR.B. v. Yeshiva University, 444 U.S. 672 (1980).Supra, 416 U.S. at 288.Montefiore Hospital and Medical Center, 235 NLRB 241 (1978); seealso Mon Valley United Health Services, 238 NLRB 916, 924, fn. 17 (1978),and Ohio Valley Hospital Association, 230 NLRB 604 (1977).569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindustry the Board is required to avoid the frag-mentation of units.7As professional employees, thedoctors may also be managerial, but their manage-rial status may not be based on decisionmakingwhich is part of the routine discharge of profes-sional duties. Only if the activities of professionalemployees fall outside the scope of the duties rou-tinely performed by similarly situated professionalswill they be found aligned with management.8Andin the health care context the Board must evaluatethe facts of each case to determine whether deci-sions alleged to be managerial or supervisory areincidental to the professional's treatment of pa-tients. 9Seeking to apply these principles, we considerthe organization of the Medical Center and the roleand responsibilities of the doctors, together withthe Employer's contentions that the doctors' man-agerial status is shown by their participation in de-partmental operations, committee service, and theresidents training program, and their employmenton the faculty of a medical college.The Medical Center's administrative structure ishighly centralized. It has a board of trustees whichappoints a president of the Medical Center. Report-ing to the president is a director, who has fivedeputy directors responsible, respectively, for thefollowing areas: administration, fiscal affairs,human resources, ambulatory care, and professionalaffairs. The director and the deputy directors con-stitute a senior management committee, whichmakes all policy for the Medical Center and all ofits units. The Medical Center has a separate budgetfor each of its facilities, but ultimate control of fi-nancial and administrative matters pertaining to allemployees rests with these deputy directors. Thedeputy director for human resources is responsiblefor setting and administering personnel and laborrelations policies, including those relating to wageguidelines, overall percentages of wage increases,job titles, grievance handling, and employee bene-fits, for all doctors. The deputy director for ambu-latory care has final authority over all outpatientservices provided by the Medical Center's doctors.Other professional services provided by these doc-tors fall within the jurisdiction and ultimate controlof the deputy director for professional affairs.The basic professional grouping by which theMedical Center's doctors are organized is the de-partment. The record establishes that almost all' See Mercy Hospital of Sacramentoa Inc., 217 NLRB 765, 766 (1975),for a discussion of the legislative history of the 1974 health care amend-ments to the Act.I See Sutter Community Hospitals of Sacramento. Inc., 227 NLRB 181,193 (1976); Yeshiva, supra, 444 U.S. at 690.' S. Rept. 93-766, 93d Cong., 2d sess., 6 (1974); Yeshiva, supra, 444 U.S.at fn. 30.doctors employed by the Medical Center are ap-pointed to one or more departments based on theareas of professional expertise in which they arequalified. Most of these departments, called nonuni-fied departments, encompass all of the facilities lo-cated on one campus. Some departments, however,including such large departments as surgery andmedicine, encompass doctors at facilities on bothcampuses. These are called unified departments.°0Both unified and nonunified departments also en-compass doctors at certain satellite facilities.Each department is headed by a chairman or di-rector who, subject to the approval of the deputydirector for professional affairs, has the basic re-sponsibility for hiring doctors to practice in the de-partment. Appointments of individuals to morethan one department are jointly agreed upon by therelevant department chairmen. The chairmen alsoevaluate department members; apportion theirwage increases from an amount of money allocatedby the Medical Center basically on a departmentalbasis; and decide how to allot employee time to thefacilities within their jurisdiction.All institutionwide policy is formulated by cen-tral administrators, and institutionwide policiesappear to pervade the Medical Center's day-to-dayoperations, thus limiting the managerial autonomywithin each department, leaving a smaller area ofautonomy than was vested within the individualschools comprising Yeshiva University. This con-striction of autonomy presents a significant distin-guishing factor. For the purpose of this Decision,however, the crucial difference is the manner inwhich the Medical Center departments, as contrast-ed with the individual schools of Yeshiva Universi-ty, are governed.The Supreme Court found the governance of theindividual schools at Yeshiva to be largely a colle-gial matter, with the real authority for fundamentaldecisions regarding management policy vested inthe faculty as a group:The controlling consideration in this case isthat the faculty of Yeshiva University exerciseauthority which in any other context unques-tionably would be managerial. Their authorityin academic matters is absolute. They decidewhat courses will be offered, when they willbe scheduled, and to whom they will betaught. They debate and determine teachingmethods, grading policies, and matriculationstandards. They effectively decide which stu-dents will be admitted, retained, and gradu-ated. On occasion their views have determined"0 As of the time of the hearing, unification of the department of medi-cine was scheduled to be completed in 1980.570 MONTEFIORE HOSPITAL AND MEDICAL CENTERthe size of the student body, the tuition to becharged, and the location of a school. Whenone considers the function of a university, it isdifficult to imagine decisions more managerialthan these. To the extent the industrial analogyapplies, the faculty determines within eachschool the product to be produced, the termsupon which it will be offered, and the custom-ers who will be served.Here, the medical and dental departments of theMedical Center are governed by the departmentchairmen or directors, and administered by themwith the aid of subordinate supervisors called, var-iously, directors, chairmen, deputy chairmen, andchiefs of services. "In the words of the Medical Center's deputy di-rector for professional affairs, the departmentchairmen (or directors) are responsible for settingand implementing "the standards for professionalcare of patients, teaching [and] research in their de-partments ...and to manage the activities" oftheir departments. Medical directors within the de-partments, or such other persons as serve directlyunder the chairmen, typically lay out schedules,assign and evaluate the doctors, and deal "withproblems as they come up." In consultation with,or by authority of, the chairmen, they allocateamong the doctors the total amount of money ap-propriated for wage increases.12As a general proposition, the chairmen makeevery major administrative decision with respect tothe operation of their departments that is not dic-tated from above. Staff doctors have some input,but this is only in the form of recommendationswhich, for the most part, the chairmen or their des-ignees evaluate. For example, unlike the faculty insome universities, the staff does not vote on hiringdecisions. Search committees often help narrow thefield of consideration, but the chairmen make thefinal selection subject to approval, usually proforma, from the central administration. Medicalprocedures and policies are discussed and adoptedat staff meetings, but the record does not show thatthese become management directives to any signifi-cant extent; rather what little the record offerstends to show that the policies adopted becomegeneral guidelines, implementation of which is, to a" There are approximately 95 stipulated supervisory positions amongthe approximately 500 staff doctors working half time or more for theMedical Center. These supervisors, some of whom may also be manageri-al employees, are exclusive of the various administrators serving depart-ments, constituent hospitals of the Medical Center, and the MedicalCenter itself." Each department receives annually an amount representing a certainpercentage of the total of salaries for the previous year. The increases arenot necessarily distributed across the board. The chairmen have, and ex-ercise, the discretionary power to distribute these increments so as to bestfulfill the needs of the department and the employees.large extent, the individual doctor's professionaldecision. While there is testimony concerning"medical boards" to which all the staff physicians,plus other professionals and administrators, belong,such boards neither make policy nor have anydirect responsibility for the quality of patient care.There is also a faculty senate, but it functions onlywith respect to matters such as resident training,and not day-to-day practice in the departments.13Department chairmen typically make the final se-lection of residents, although, in some departments,they "generally" follow the recommendations of astaff committee.In short, the department chairman makes themanagerial decisions, delegating some to subordi-nate supervisors. He does not rubber-stamp thestaff's recommendations. Rather, as one depart-mental supervisor testified: "[The chairman's] deci-sions take into account the will of the staff."The Employer nevertheless contends that itsstaff doctors are managerial employees, relying onthe doctors' possession of faculty appointments tothe Albert Einstein College of Medicine and ontheir asserted collegial participation in the formula-tion and implementation of "medical policy,"" rel-ative to academic matters and hospital administra-tion. An important factor distinguishing the posi-tion of the doctors as faculty members here fromthe faculty members in Yeshiva is that the Yeshivafaculty members were full-time teaching or other-wise educationally related personnel whose colle-gial authority with respect to academic matters wasdeemed to be so closely connected with the "busi-ness" of the university that their decisions consti-tuted governance of the institution (444 U.S. at688). Here, on the other hand, the staff doctors are,as a whole, primarily concerned with patient carerather than academic matters; each is primarily as-sociated with a hospital, which happens to be ateaching hospital, and only secondarily with aneducational institution. ' Further, the Petitionerseeks to represent the doctors only in their employ-ment relationship with the Medical Center.The specific exercise of authority by staff doc-tors in academic matters which the Medical Center" The record does not show what the faculty senate actually doeswith respect to resident training." By a coincidence without legal significance, the Albert Einstein Col-lege of Medicine is affiliated with Yeshiva University. The Yeskri Uni-versity case did not involve the medical college." The record is silent as to whether there exis, either as part of theMedical Center's staff or as a separately employed group a corps of doc-tors whose primary function is teaching. Similarly, while there i someevidence regarding the staffs particiption in the training of interns andresidents, there is virtually none with respect to their dealings with medi-cal students. The interns and residents number approximately 500, as dothe staff doctors who work at the Medical Center at least half time.Thus, if each of these staff doctors participated in the training of the in-terns and residents, the teaching ratio would be I-to-1.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabels "managerial" consists, inter alia, of inter-viewing prospective interns and residents, evaluat-ing their performance, and participating in the for-mulation of their curriculum. But such functionsare not necessarily managerial. Yeshiva, supra at690-691, fn. 31.16 Moreover, while the MedicalCenter treats these functions as typical of the re-sponsibilities of all staff doctors, the record indi-cates that they are performed by committees or byunnamed individuals. It does not provide a basisfor finding that all staff doctors perform such func-tions, or that any identifiable individuals performthem regularly. Further, as noted earlier, the aca-demic matters with which these activities deal donot constitute the basic "business" of the MedicalCenter, which is to provide health care.The Medical Center also relies on the staff's par-ticipation in interviewing candidates for permanentstaff positions, recommendations as to the purchaseof new equipment, a consensus decision within thedepartment of medicine to "encourage affiliation"with another hospital, and the adoption of medical(or dental) policy at staff meetings. While thesematters lie closer to the core of the Medical Cen-ter's operations, they do not necessarily fall outsidethe professional duties primarily incident to patientcare. Moreover, there is insufficient evidence in therecord with respect to most of these staff activitiesto attribute them either to the entire staff or to spe-cific individuals.17Many of the staff's purportedmanagerial functions are performed by variouscommittees within the departments. Yet, not allstaff doctors are on the committees which performsuch functions. In addition, many doctors are noton any departmental committee.We cannot find, on the facts in this case, that thealleged managerial participation on which theMedical Center relies-if managerial and not pro-fessional-so aligns the staff doctors with manage-ment or places them sufficiently within the man-agerial structure as to warrant their exclusion. SeeYeshiva, supra at 682-683.Scope of UnitThis is the third Board proceeding in which theMedical Center and this Petitioner have litigatedthe appropriateness of bargaining units. In the earli-est proceeding, the Petitioner sought and the Board' See also New York University, 221 NLRB 1145, 1156 (1975)." We recognize that, in Yeshiva, the Supreme Court resolved the un-certainty as to the possible nonmanagerial status of some faculty membersby concluding that it would not draw the line between those who weremanagerial and those who were not, because "it is clear that the unit ap-proved by the Board was far too broad" (id at 691, fn. 31), and left thisline drawing to the Board. However, we do not believe the Court intend-ed to preclude the Board from requiring the party seeking to excludeeither a whole class of employees or particular individuals as managerialto come forward with the evidence necessary to establish such exclusion.found appropriate a unit limited to the doctors em-ployed at one of the Medical Center's satellitefacilities, a neighborhood clinic called the MartinLuther King, Jr., Health Center.'8The MedicalCenter argued then that only a unit encompassing,with certain exceptions, all of its facilities, includ-ing the Martin Luther King, Jr., Health Center andother satellite ambulatory care facilities, was appro-priate. 9 In the second proceeding, before theBoard's Region 2, the Petitioner sought a unit lim-ited to NCB. The Medical Center contended thatthe appropriate unit was an employerwide unit, in-cluding satellite ambulatory care facilities. The Re-gional Director, relying most heavily on the closeties between NCB and Montefiore Hospital, heldthat a unit confined to NCB was inappropriate anddismissed the petition.20In the instant proceeding the Petitioner seeks asingle unit comprising NCB and Montefiore Hospi-tal (the West Campus) plus certain satellite facili-ties,2' excluding the East Campus. The Petitioner iswilling to proceed to an election, however, in anyunit the Board finds appropriate. The MedicalCenter continues to argue that any appropriate unitmust include both the West and East Campuses,but now contends that it would be inappropriate toinclude any of the satellite facilities.There may be valid reasons, of course, for par-ties to change their positions with respect to theappropriateness of units, and we attach no stigmato any seeming inconsistency. As is not uncommon,both parties have taken a pragmatic approach tothe unit question. The question, of course, is towhat extent each pragmatic solution is also a prin-cipled one.There is no history of bargaining for the employ-ees sought herein. The Medical Center has a col-lective-bargaining agreement with District 1199,National Union of Hospital and Health Care Em-ployees, RWDSU, AFL-CIO, which encompassesall of its employees at all its facilities in variousunits of service and maintenance, technical, andprofessional employees. The Medical Center alsohas contracts with the American Physical Thera-pist Association and a local of the Committee ofInterns and Residents, which are Medical Center-wide in their coverage. In addition, the MedicalCenter has three contracts with the New YorkState Nurses Association: one covering the regis-"' Montefiore Hospital and Medical Center, 235 NLRB 241 (1978). Thatclinic is apparently no longer part of the Medical Center.'o The Board did not find that such a unit would have been inappropri-ate."Case 2-RC-18438 (1979) (unreported in Board volumes)." The parties agree on the exclusion of certain satellite facilities. Oneof them, Rikers Island Health Service, the subject of the consolidatedCase 2-RC-18629, is discussed infra.572 MONTEFIORE HOSPITAL AND MEDICAL CENTERtered nurses employed at NCB, one covering thoseat Rikers Island, and one encompassing the remain-der of the registered nurses employed by the Medi-cal Center. The contents and duration of thenurses' contracts are the same, and they are negoti-ated simultaneously.It appears that over 300 doctors are employedby the Medical Center on the West Campus. NCBis administered and staffed by the Medical Centerpursuant to an "affiliation" contract with the cityof New York. The Medical Center also operatesthe hospital of the Albert Einstein College ofMedicine, at 1325 Eastchester Road, Bronx, NewYork, and supplies personnel to provide certainservices at the Bronx Municipal Hospital Center lo-cated nearby, pursuant to agreements with YeshivaUniversity. These two facilities are situated about 4miles from the West Campus and are referred to asthe East Campus. In addition to the two main cam-puses, the Medical Center employs doctors at sev-eral smaller facilities, geographically separatedfrom either campus, some of which are involved inthese proceedings.As a result of the Medical Center's administra-tive centralization, all of the doctors in its employare subject to the same labor relations and person-nel policies and benefits. Grievance handling andhiring procedures are virtually uniform regardlessof the facility at which these individuals performtheir duties, with one exception, doctors are paidfrom the same payroll. The exception is NCB, amunicipal hospital, which has a separate payrollfrom which doctors are paid for the time spentworking there. However, many doctors who re-ceive paychecks exclusively from the centralizedpayroll work a substantial amount of time at NCB,which reimburses the Medical Center for suchservices. Similarly, employees may receive NCBpaychecks for time not spent at that facility be-cause job duties required their presence elsewhere,and NCB is appropriately reimbursed when thisoccurs.Each party argues for a unit which is neither em-ployerwide nor limited to a single location or fa-cility, but which is different from the unit the otherparty urges. Neither of the parties' primary unitconfigurations, however, is presumptively appro-priate. The Petitioner, as noted, is willing to pro-ceed to electionin any appropriate unit. It is desir-able to establish a base point from which to exam-ine the respective unit configurations urged byeach. An employerwide unit is presumptively ap-propriate,22and such units are, in fact, the first" Libbey-Oens-Ford Glass Company, 169 NLRB 126, 127 (1968).ones delineated as appropriate in Section 9(b) ofthe Act, upon which the Board's authority to es-tablish collective-bargaining units rests.2 We deemit useful, therefore, to examine the respective unitsthe parties contend are appropriate in relation tosuch a presumptively appropriate unit in order togain perspective on the parties' contentions and onthe ultimate issue of the appropriate unit here. 24We examine first the validity of the MedicalCenter's contention that the satellite clinics the Pe-titioner seeks to include should be excluded fromany unit contemplated here. At issue are two satel-lite clinics, the Comprehensive Health Care Center(CHCC) and the Neighborhood Family CareCenter (NFCC), located approximately 7 and 5miles, respectively, from Montefiore Hospital. Bothoperate under employerwide labor policies, includ-ing uniform salary guidelines. CHCC is a familycare clinic funded partly from Federal sources andadministered by the Medical Center under the ju-risdiction of its deputy director for ambulatorycare.'Z CHCC has its own director on location. Heis employed by the Medical Center and is a physi-cian as well as an administrator. There are approxi-mately eight other physicians (six pediatricians andtwo internists) and two dentists. The director se-lects physician candidates and recommends theirhire to the Medical Center's deputy director forambulatory care and, in the case of pediatric candi-dates, also to the chairman of the department of pe-diatrics at the Medical Center. These individualsinterview the recommended candidates and regu-larly approve the hiring of those recommended bythe CHCC director. The record does not showhow CHCC dentists are hired. The CHCC directoradministers its day-to-day operations under thegeneral supervision of the deputy director for am-bulatory care. A Medical Center associate directorassists as a liaison between CHCC and the MedicalCenter and monitors the participation of the Medi-cal Center in the grants that help to fund CHCC.CHCC pediatricians regularly attend or conductrounds at Montefiore Hospital.NFCC is a community mental health clinic, ad-ministered pursuant to a contract between theI Western Electric Company, Inc, 98 NLRB 1018, 1032 (1952). See alsoMercy Hospital of Sacramento Inc, supra" This analytical method does not, of counre, signal an abandonment ofthe fundamental proposition that there may be more than one appropriateway of combining employees into groups for bargaining purposes. Here,we choose to analyze the unusual and perhap unique unit configuratonssought by the respective parties with the aid of a model. We choose theemployerwide unit as a model because it is a basic unit recognized by theBoard since its earliest days and because, as compared to the most likelyalternative presumptively appropriate unit model, the single-location unit,it more closely resembles the respective units contended for here." It is similar to the Martin Luther King, Jr., Health Center, the sub-ject of our 1978 decision, as the latter then existed.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedical Center and the city of New York. Itsmedical staff consists of approximately eight psy-chiatrists who, technically, are part of the Monte-fiore Hospital department of psychiatry, and twopediatricians. The medical director of NFCC is apsychiatrist who is responsible to his departmentchairman, although the extent of the chairman's in-volvement in the NFCC program is unclear. Ad-ministrative responsibility for the NFCC lies inpart with the Medical Center's administrator of theNCB affiliation, presumably reflecting some con-nection between the services rendered by theMedical Center at NCB and those rendered at theNFCC mental health clinic. Subject to whateverrestraints these organizational ties connote, theNFCC medical director administers the clinic,making effective recommendations with respect tohiring and professional evaluations.We find it appropriate to include both of thesesatellite facilities in a unit encompassing otherMedical Center facilities. The ties of CHCC toMontefiore Hospital give at least the CHCC pedia-tricians more than a sufficient community of inter-est with other Medical Center physicians to war-rant their inclusion. While the ties between theMedical Center doctors and the few remainingCHCC physicians and dentists are less clearly de-lineated, the latter work under the same labor poli-cies and salary guidelines, and do not appear to beso lacking in the shared community of interests asto warrant their being relegated to a separate, iso-lated bargaining unit. The record as to NFCC pre-sents a picture lacking somewhat in clarity anddetail. The physicians there may have a separatecommunity of interests that is at least as significantas any community of interests they share withother Medical Center physicians. However, like theCHCC doctors, they appear to be subject to theMedical Center's uniform labor and salary policiesand, in the absence of anything persuasively negat-ing their shared community of interests, are, as thePetitioner urges, appropriately includable in a mul-tilocation unit of Medical Center doctors.26Like the relationship between the West Campusand the satellite facilities, the relationship betweenthe West Campus and the East Campus has ele-ments which pull both ways insofar as separateness" Cf. City Electric. Inc, 225 NLRB 325 (1976); Cardinal Timothy Man-nin& Roman Catholic Archbiop of the Archdiocese of Los Angele. a Car-poration Sol aet aL, 223 NLRB 1218, 1221 (1976); Kaiser FoundationHealth Plea of Oregon, 225 NLRB 409 (1976). In Kaiser, a majority of theBoard held that under the facts presented there, somewhat similar tothose in the instant case, the outpatient mental health clinic did not con-stitute an appropriate unit separate from the employer's other facilities.While Members Fanning and Jenkins dissented in that case and wouldhave found the petitioned-for separate unit appropriate, they did not findan overall unit inappropriate there and similarly do not in the instantcae.or integration of bargaining is indicated. Only herethe question is not whether an integrated unit is ap-propriate but whether a unit excluding the EastCampus, as the Petitioner seeks as its first choice, isinappropriate. Notwithstanding that there could bemore than one appropriate unit, we find that thePetitioner's primary requested unit is inappropriate.As the Petitioner concedes, there is a sufficientlyshared community of interests between the doctorson the two campuses to make an overall unit anappropriate unit, and we need not dwell on each ofthe factors justifying such a finding.27Rather, weshall focus on the sufficiency of the factors favor-ing exclusion of the East Campus. The entire set ofrelationships is so multifaceted, however, that noneof these factors can be evaluated singly; only byanalyzing them within the framework of the totaldegree of interconnection among the Medical Cen-ter's facilities can the solution emerge.Thus, a moderate geographical separation of ap-proximately 4 miles, with an estimated driving timeof 15-20 minutes, is, at first blush, a factor of someimportance favoring separation. However, a shuttleservice is provided, indicating at least the opportu-nity for convenient temporary interchange on avery short-term basis. The evidence of actual inter-change among the doctors defies generalization.There is a moderate amount of temporary inter-change-professional obligations on both campus-es-among doctors in the unified departments, asopposed to those in the nonunified departments,whose visits to the opposite campus are, on theaverage, much less frequent. However, even withinthe unified departments, notably in surgery, forwhich department the record is most complete,there is a great deal of variation among the doctorswith respect to time-splitting between campuses,and somewhat less than half of the surgeons appearto have regular intercampus duties. In some of theunified departments regular meetings and other ac-tivities such as grand (i.e., conference or teaching)rounds include doctors from both campuses. Insummary, interchange, while far from being a uni-form condition of employment, is a factor whichaffects a substantial number of the doctors.The existence of unified and nonunified depart-ments injects a complicating factor for, despite thecentralization of authority with respect to overalladministration of the Medical Center, includinglabor relations, to some degree the day-to-daypolicy is only departmentwide. Part of this policy"t They include, in varying degrees of persuasivenes, the presumptiveappropriateness of an overall unit, centralized administration includinglabor-related matters, similarity of skills, employerwide bargaining historyfor other employees, and interchange as discussed below. See Mercy Has-pita/s of Sacramenta Inc, 217 NLRB 765 (1975).574 MONTEFIORE HOSPITAL AND MEDICAL CENTERmight be considered purely a matter of professionalimport. Yet, another part occupies ground near theborder where professional and employee interestsmeet, and the degree of uniformity or nonunifor-mity as between the campuses has some signifi-cance. Here, because we treat the issue of whetherall the West Campus doctors have a sufficient sepa-rate community of interest, the fact that a substan-tial number of them belong to unified departmentsin which day-to-day policy is predominantly inter-campus in scope diminishes the separateness of in-terests.Taking the record as a whole, it would be diffi-cult to say that the West Campus doctors have acloser community of interests with the doctors atsatellite clinics CHCC and NFCC than they dowith the East Campus doctors. The opposite seemsmore likely to be the case. Thus, the interests ofthe West Campus doctors and the satellite doctorsare not "sufficiently distinct from those of otheremployees to warrant the establishment of a sepa-rate unit." Newton-Wellesley Hospital, 250 NLRB409, 411 (1980).28 Such a unit configuration, en-compassing a selective combination of facilities, is,in this instance, inappropriate. Cf. Norrwock Shoe,Division of Scoa Industries, Inc., 209 NLRB 843(1974); Marriott In-Flite Services, a Division of Mar-riott Corporation, 192 NLRB 379, 380 (1971). Wefind that the only appropriate unit encompassingmore than one facility is one that includes all thefacilities either party would include. That unit con-sists of the West and East Campuses, CFCC, andNFCC.Composition of UnitThe Petitioner seeks to include, in any unit foundappropriate in Case 2-RC-18594, all doctors em-ployed half time or more at facilities within theunit. Full-time employment ranges upward from 40hours per week. The Medical Center would in-clude all doctors who are employed 19 hours ormore per week. There is no evidence of thenumber of doctors, if any, who work at least 19hours but less than half time. In any event, there isno basis in the record for a finding that any suchdoctors have a sufficient community of interest sep-arate from the doctors employed half time or moreas to warrant their exclusion. Cf. Mount Sinai Hos-pital, 233 NLRB 507 (1977).29 Accordingly, we" See also Yak University, 184 NLRB 860, 862 (1970); Cornell Universi-ty, 183 NLRB 329, 335-336 (1970)." On the other hand, nothing in the record indicates that the parties'agreement to exclude doctors employed fewer hours per week violatesany express statutory provisions nor established Board policies, and weshall not override that agreement on "community of interest" grounds.See White Cloud Products Inc, 214 NLRB 516 (1974).shall include all doctors employed 19 hours ormore per week.Rikers Island Health ServiceRikers Island, located between the boroughs ofBronx and Queens in New York City, is the site ofa number of the city's correctional institutions. Toprovide medical services for the approximately5,000 inmates of these institutions, the city con-tracts with the Medical Center for the operation ofthe Rikers Island Health Service (herein the Serv-ice). The Service provides routine physical exami-nations to every admittee, a sick call clinic similarto those provided in the military service, severalspecialty clinics, an alcohol and drug detoxificationprogram, and 24-hour emergency care. The Serv-ice is staffed, inter alia, by Medical Center employ-ees, including physicians,soand is administered byan administrator and a medical director, bothMedical Center employees. The medical directordetermines, within the budget limitations imposedby the contract, the number of physicians to beemployed. He hires them, determines their startingsalary and merit increases, evaluates them, and han-dles their grievances. The full-time physicians re-ceive fringe benefits, including vacations, similar tothose received by other Medical Center physicians.There is no bargaining history for the Service phy-sicians, but registered nurses, LPNs, and othertechnical and clerical employees of the Servicehave been represented for a number of years bylabor organizations which bargain with the Medi-cal Center over their terms and conditions of em-ployment. 31We need not pause long over the Medical Cen-ter's contention that the Service shares the politicalsubdivision exemption of the city of New Yorkpursuant to Section 2(2) of the Act. In spite of cer-tain limitations imposed by the city, it is apparent,both from the authority exercised by the medicaldirector and the history of bargaining with respectto other employees, that the Medical Center retainssufficient control over the terms and conditions ofemployment of those employed at the Service to becapable of effective bargaining. Therefore, we shallassert jurisdiction over the Medical Center's oper-ation at the Service. See National TransportationService, Inc., 240 NLRB 565 (1979).32"There are no dentists at this facility." In Montefiore Hospial and Medical Center, Case 2-RC-18512 (1980)(unreported in Board volumes), the Board certified the New York StateNurses Association as the representative of the registered nurses em-ployed at the Service." In agreeing to assert jurisdiction over the Medical Center's oper-ations at Rikers Island, Chairman van de Water does not rely on thetionale or conclusions reached in National Transportation Servrie Inc.Continued575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties agree that any bargaining unit of theService physicians should be separate from the unitin Case 2-RC-18594, which we have found aboveto encompass a multilocation grouping. The ques-tion that remains, therefore, is the composition ofthe Service unit. The parties differ on whether cer-tain physicians should be included as regular part-time employees. There are approximately 12 full-time physicians, paid on a salary basis and receiv-ing the full range of fringe benefits, and one part-time physician receiving salary and benefits on apro rata basis. Neither party questions their inclu-sion. The Petitioner would also include, and theMedical Center would exclude, approximately 30other physicians who regularly work weekly shiftsof either 16 or 8 hours, performing physical exami-nations and providing emergency care during hourswhen the sick call facility and the specialty clinicsare closed. 33 These part-time physicians, who typi-cally work elsewhere as hospital residents, are paidon an hourly basis and receive no fringe benefits.The Medical Center's contention that these part-time physicians should be excluded is based ontheir possession of a separate community of interestbecause they are hourly paid, receive no fringebenefits, have no contact with the full-time physi-cians, and hold other full-time jobs. In other cir-cumstances, these facts might support a finding of asufficient separate community of interests to war-rant separate representation should a labor organi-zation seek to represent them separately. Eventhen, we would have to be mindful of the legisla-supra. He notes the prior bargaining history for registered nurses, LPNs,and technical and clerical employees for a number of years by labor or-ganizations and that the medical services performed here are more sus-ceptible to a subcontracting than more essential city services like fire andpolice.s There is, further, an additional group of physicians employed at theService with less regularity. The parties agree that they are casual em-ployees and should be excluded.tive concern over proliferation of bargaining unitsin the health care industry. In any event, the factson which the Medical Center relies do not negatethe common community of interests these regularpart-time employees share with their professionalcolleagues.34Accordingly, we find that a unit of allfull-time and regular part-time physicians employedby the Medical Center at the Rikers Island HealthService is an appropriate unit.We therefore find the following units appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:In Case 2-RC-18594:35 All physicians anddentists regularly employed 19 hours or moreper week by the Employer on its West andEast Campuses in the Borough of the Bronx,New York, New York, and at the Comprehen-sive Health Care Center, 230 East 102ndStreet, New York, New York, and the Neigh-borhood Family Care Center, 168th Street andGerard Avenue, Bronx, New York, excludingguards and supervisors as defined in the Act.In Case 2-RC-18629: All regular full-timeand part-time physicians employed by the Em-ployer at the Rikers Island Health Service,Rikers Island, New York, New York, exclud-ing guards and supervisors as defined in theAct.[Direction of Elections and Excelsior footnoteomitted from publication.]34 Although they do not work with the full-time physicians, and insome cases work in different buildings, they work alongside the samecorps of nurses with which the full-time doctors work and which is rep-resented on a Service-wide basis.S' As the unit found appropriate herein is larger than the unit request-ed, the Petitioner is accorded a period of 10 days in which to submit therequisite showing of interest to support an election herein.576